Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00515-CV

                                    In the Interest of J.T.H.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01512
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. Counsel’s motion to withdraw is DENIED. See In re P.M., 520 S.W.3d 24, 27-28
(Tex. 2016) (holding counsel’s obligations in a parental termination case extend through the
exhaustion or waiver of all appeals, including the filing of a petition for review in the Texas
Supreme Court).

       SIGNED December 18, 2019.


                                                _____________________________
                                                Irene Rios, Justice